Citation Nr: 0937904	
Decision Date: 10/06/09    Archive Date: 10/14/09

DOCKET NO.  07-19 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from June 1968 to June 
1970.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a July 2006 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.


FINDING OF FACT

The Veteran's left ear hearing loss can not be reasonably 
disassociated from his military service.


CONCLUSION OF LAW

Left ear hearing loss was incurred in active military 
service.  38 U.S.C.A. §§ 1110,  5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.385 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming without deciding that any 
error was committed with respect to the duty to notify or the 
duty to assist, such error was harmless and need not be 
further considered.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110;  
38 C.F.R. § 3.303.  Service connection for certain chronic 
diseases, including sensorineural hearing loss, will be 
presumed if they are manifest to a complete degree within the 
year after active service.  38 U.S.C.A §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease initially diagnosed after service, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 
3 Vet. App. 503, 505 (1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least 3 of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.  

In October 2005, the Veteran filed a claim seeking service 
connection for bilateral hearing loss and tinnitus.  In July 
2006, the RO issued a rating decision which granted service 
connection for right ear hearing loss and for tinnitus.  The 
RO's July 2006 decision also denied service connection for 
left ear hearing loss, and the Veteran filed a timely 
substantive appeal of this issue.

The Veteran is seeking service connection for left ear 
hearing loss.  He attributes this condition to his inservice 
exposure to acoustic trauma, and he has denied having any 
significant post service noise exposure.

Historically, the Veteran served on active duty in the Army 
from June 1968 to June 1970.  His report of separation, Form 
DD 214, listed his inservice specialty as clerk-typist.    

The Veteran's November 1967 pre-induction examination noted 
pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
-5
-5
/
0
LEFT
10
-5
-5
/
10

The report of his May 1950 separation examination noted pure 
tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
45
/
40
LEFT
5
0
20 
/
25

In May 2006, a VA audiological examination was conducted.  
The report of this examination noted that the Veteran 
attributed the onset of his bilateral hearing loss and 
tinnitus to acoustic trauma sustained when firing a 155 
millimeter howitzer during basic training at Fort Sill, 
Oklahoma.  It also noted that as a civilian, the Veteran 
reported a negative history of occupational noise and a very 
limited history of recreational noise exposure.  An 
audiological evaluation was conducted, and the report 
concluded with a diagnosis of bilateral sensorineural hearing 
loss.  The audiological examination revealed that the Veteran 
currently has impaired hearing loss for VA purposes.  See 38 
C.F.R. § 3.385.  The VA examiner then opined that it was 
"less likely than not" that the Veteran's left ear  hearing 
loss was due to military noise exposure, but rather acquired 
post-military service.  In support of this opinion, the VA 
examiner noted that the Veteran had normal hearing 
sensitivity on his separation examination.  As for his right 
ear, the VA examiner opined that his right ear hearing loss 
was "at least as likely as not" related to his military 
service.  In support of this conclusion, the VA examiner 
noted the normal findings on the Veteran's entrance 
examination, as well as his having "exited military service 
with a moderate, ascending to mild, high frequency hearing 
loss in the right ear," and also noted the Veteran's 
negative history of civilian noise exposure.  

An April 2000 private audiology examination noted an 
impression of moderate to severe high frequency loss in the 
right ear, and moderate high frequency loss in the left ear.  
The report also noted the Veteran's history of perpetual 
hearing loss for many years, and having had a hearing aid in 
1986 or 1987.  

Based on the totality of the evidence, and with application 
of the benefit of the doubt rule of 38 U.S.C.A. § 5107(b), 
the Board finds that the Veteran currently has left ear 
hearing loss which was incurred during his active military 
service.  The Board accepts the Veteran's contentions that he 
was exposed to significant acoustical trauma during his 
military training.  As for his reported exposure to artillery 
fire, his service personnel record show that he completed 
advanced individual training from August 1968 to October 1968 
while assigned to Battery B 4th Battalion.  The Veteran also 
claims that his hearing loss has been constant ever since his 
military service, and the April 2000 audiology examination 
noted the Veteran's history of having had a hearing aid as 
far back as 1986 or 1987.  Finally, the Board finds that the 
May 2006 VA opinion supporting a link between the Veteran's 
right ear hearing loss and his military service also supports 
the grant of service connection for his left ear hearing 
loss.  

In support of the VA examiner's opinion that the Veteran's 
left ear hearing loss was not related to his military 
service, the VA examiner merely cited the normal hearing 
acuity shown by the Veteran's left ear during his separation 
examination.  This conclusion, however, does not consider the 
upward threshold shift revealed when comparing the Veteran's 
entrance and separation audiological examinations.  
Specifically, the left ear is shown to have actually 
increased at the 1000, 2000, and 4000 Hertz levels.  See 
Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993) (noting that 
although hearing loss is not shown in service or at 
separation from service, service connection can still be 
established if medical evidence shows that it is actually due 
to incidents during service).  Moreover, it appears to 
disregard the Veteran's "negative history of civilian 
occupational noise exposure and very limited history of 
recreational noise exposure."  Thus, the exact same 
rationale offered to support the grant of service connection 
for right ear hearing loss is applicable to the Veteran's 
left ear hearing loss, and concluding otherwise based solely 
on the Veteran's separation examination conflicts with 
Hensley v. Brown, 5 Vet. App. 155.  Accordingly, with 
application of the benefit of the doubt rule, service 
connection for left ear hearing loss is warranted.


ORDER

Service connection for left ear hearing loss is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


